Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 8-12, and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mascavage, III et al. (US Publication Number: 2003/0154164 A1) in view of Stefanescu et al. (US Publication Number:  20030013951 A1).
As per claim 2, Mascavage, III et al. teaches a marketplace service provider system, comprising (abstract; ¶ 0017 and 0025-0026): one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the marketplace service provider system to perform operations comprising (abstract; ¶ 0017, 0025-0026 and 0040): establishing a chat session with a user device (¶ 0040, 0057, 0021 and 0028); detecting information received from the user device via the chat session corresponding to a purchase request, the purchase request corresponding to a purchase of an item  (¶ 0051, 0057-0060, 0040 and 0021); receiving, via the chat session, an identifier from the user device, the identifier corresponding to a financial account of a user of the user device with a payment service provider (¶ 0022, 0023, 0040, 0043, 0046 and 0056-0060), and transmitting the identifier to a payment service provider to cause a payment to be made from the financial account of the user for the purchase of the item (¶ 0022, 0023, 0043, 0046 and 0056-0060).  
Mascavage, III et al. does not explicitly teaches, but Stefanescu et al. teaches wherein the identifier protects the financial account by providing information of the user associated with the payment service provider without providing financial information of the user (see at least [0042] and [0115]-[0116]).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the identifier protects the financial account by providing information of the user associated with the payment service provider without providing financial information of the user feature to system of Mascavage, III et al. d, because adding the feature helps to facilitate anonymous contact ([0115] of Mascavage, III et al.).
As per claim 3, Mascavage, III et al. and Stefanescu et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al. teaches wherein the payment is made to a third-party account, the third-party account corresponding to an entity that is different than the marketplace service provider (¶ 0016 and 0019-0024).  
As per claim 4, Mascavage, III et al. and Stefanescu et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al teaches wherein the chat session is established by an e-commerce service provider (abstract; ¶ 0040 and 0056-0060).  
As per claim 5, Mascavage, III et al. and Stefanescu et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al teaches the operations further comprising: receiving, from the user device, credential information corresponding to the financial account, and transmitting, to the payment service provider, the credential information (abstract; ¶ 0022-0026, 0032, 0035-0036, 0044 and 0057).  
As per claim 8, Mascavage, III et al. and Stefanescu et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al teaches the operations further comprising: providing an offer to a user of the user device based on the purchase of the item (abstract; ¶ 0029, 0040-0041 and 0047).
            As per claim 9, otherwise styled as method claim, is equivalent of claim 2.  Please see claim 2 rejection described above.
    As per claim 10, otherwise styled as method claim, is equivalent of claim 3.  Please see claim 3 rejection described above.
    As per claim 11, otherwise styled as method claim, is equivalent of claim 4.  Please see claim 4 rejection described above.
    As per claim 12, otherwise styled as method claim, is equivalent of claim 5.  Please see claim 5 rejection described above.
     As per claim 15, otherwise styled as method claim, is equivalent of claim 8.  Please see claim 8 rejection described above.
    As per claim 16, otherwise styled as computer program product claim, is equivalent of claim 2.  Please see claim 2 rejection described above.
  As per claim 17, otherwise styled as non-transitory computer-readable medium, is equivalent of claim 3.  Please see claim 3 rejection described above.
    As per claim 18, otherwise styled as c non-transitory computer-readable medium, is equivalent of claim 4.  Please see claim 4 rejection described above.
    As per claim 19, otherwise styled as non-transitory computer-readable medium, is equivalent of claim 5.  Please see claim 5 rejection described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7, 13-14 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mascavage, III et al. (US Publication Number: 2003/0154164 A1) in view of Stefanescu et al. (US Publication Number:  20030013951 A1), further in view Walker et al. (US Patent Number: 6,415,264 B1).
As per claim 6, Mascavage, III et al. and Stefanescu et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al. and Stefanescu et al. do not explicitly teach, but Walker et al. teaches the operations further comprising: identifying a reputation score associated with a user associated with the user device (abstract; column 4, lines 25-32; column 8, lines 22-25; column 9, lines 52-65); and providing the reputation score to the payment service provider (abstract; column 4, lines 25-32; column 8, lines 22-25; column 9, lines 52-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Mascavage, III et al.  and Stefanescu et al. with the operations further comprising: identifying a reputation score associated with a user associated with the user device; and providing the reputation score to the payment service provider of Walker et al. in order to help to determining a posting payment amount (title, abstract and column 4, lines 25-32 of Walker et al.). 
As per claim 7, Mascavage, III et al. and Stefanescu et al.  teach the marketplace service provider system of claim 6 described above.  Mascavage, III et al. and Stefanescu et al. do not explicitly teach, but Walker et al. teaches wherein the causing the payment to be made from the financial account of the user for the purchase of the item includes utilizing a credit provided by the payment service provider for the payment, wherein the credit is provided based on the reputation score provided by the marketplace service provider (abstract; column 4, lines 25-32; column 8, lines 22-25; column 9, lines 46-column 10, line 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Mascavage, III et al.  and Stefanescu et al. with wherein the causing the payment to be made from the financial account of the user for the purchase of the item includes utilizing a credit provided by the payment service provider for the payment, wherein the credit is provided based on the reputation score provided by the marketplace service provider of Walker et al. in order to help to determining a posting payment amount (title, abstract and column 4, lines 25-32 of Walker et al.). 
rejection described above.
    As per claim 13, otherwise styled as method claim, is equivalent of claim 6.  Please see claim 6 rejection described above.
    As per claim 14, otherwise styled as method claim, is equivalent of claim 7.  Please see claim 7 rejection described above.
    As per claim 20, otherwise styled as computer program product claim, is equivalent of claim 6.  Please see claim 6 rejection described above.
    As per claim 21, otherwise styled as non-transitory computer-readable medium claim, is equivalent of claim 6 and claim 7.  Please see claim 6 rejection and claim 7 described above.
                                                                                                                                                                                              
Response to Arguments
Applicant’s arguments, see page 7, filed 4/22/2022, with respect to claims 6, 13 and 20 objections have been fully considered and are persuasive.  The claim objection of claims 6, 13 and 20 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 4/22/2022, with respect to 112 rejection have been fully considered and are persuasive.  The 112 rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see page 8, filed 4/22/2022, with respect to 101 rejections have been fully considered and are persuasive.  The 101 rejection of claims 16-21 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697